 

Exhibit 10.24

 

SUBLEASE AGREEMENT

 

BASIC SUBLEASE INFORMATION

 

DEFINED TERMS:

 

 

Building:

600 B Street, San Diego, California 92101

 

 

Effective Date:

August 12, 2016

 

 

Rent Commencement Date:

The later of (a) October 1, 2016, or (b) the date which is fourteen (14) days
after receipt of Master Landlord’s Consent to this Sublease.

 

 

Master Landlord:

AG-LO 600B Owner, L.P., a Delaware limited partnership

 

 

Master Landlord’s Address:

c/o Lincoln Property Company

600 B Street, Ste. 2480

San Diego, CA  92101

 

 

Master Lease:

Office Lease dated February 17, 2010 (“Original Lease”) by and between Legacy
Partners II SD B Street, LLC, a Delaware limited liability company (“Original
Landlord”) and Sublandlord (as Tenant), as amended by that certain
Subordination, Non-Disturbance and Attornment Agreement dated February 19, 2010
(“SNDA”), that certain Amendment to Lease dated May 3, 2010 (“First Amendment”),
that certain Second Amendment to Lease dated December 10, 2013 (“Second
Amendment”) and that certain Third Amendment to Lease dated July 28, 2014
(“Third Amendment”).  The Original Lease, as amended by the SNDA, the First
Amendment, the Second Amendment and the Third Amendment are collectively
referred to herein as the “Master Lease”.  Master Landlord has succeeded to all
right, title and interest of Original Landlord as the Landlord under the Master
Lease. A copy of the Master Lease is attached hereto as Exhibit A.

 

 

Permitted Use:

The Permitted Use as set forth in Sections 5.1 of the Master Lease.  

 

 

Premises:

The first floor of the Building, consisting of approximately 14,145 rentable
square feet (“RSF”) (“Suite 100”) and the second floor of the Building,
consisting of approximately 14,209 RSF (“Suite 200”), for a total of
approximately 28,354 RSF.  

 

--------------------------------------------------------------------------------

 

 

Base Rent:

Period

Rent Commencement Date to Month 12

Month 13 to Month 24

Month 25 to Month 36

Month 37 to April 30, 2020

Monthly Base Rent

$28,290.00

$58,409.24

$60,161.52

$61,966.36

 

 

 

Security Deposit:

$61,966.36 (See Section 3(e))

 

 

Subtenant:

Mitek Systems, Inc., a Delaware corporation

 

 

Subtenant’s Address:

Prior to Rent Commencement Date:

 

8911 Balboa Avenue

San Diego, CA  92123

Attention:  Jason Gray, General Counsel

 

After Rent Commencement Date:

 

To the Premises

Attention: Jason Gray, General Counsel

 

 

Sublandlord:

Bridgepoint Education, Inc., a Delaware corporation

 

 

Sublandlord’s Address:

Bridgepoint Education, Inc.

13480 Evening Creek Drive

San Diego, CA 92128

Attention:  Associate VP of Facilities and Security

 

With a copy to:

 

Thomas W. Turner, Jr.

Procopio, Cory, Hargreaves & Savitch LLP

525 B Street, Suite 2200

San Diego, CA 92101

 

 

Term:

The term (“Term”) of this Sublease shall commence on the Rent Commencement Date
and expire on April 30, 2020

 

 

Brokers:

Sublandlord’s Broker:  Cushman & Wakefield (Chris Hobson)

Subtenant’s Broker:  Colliers International (Ron Miller)

 

 

Exhibits:

Exhibit A - Master Lease

Exhibit B - Premises Floor Plan

Exhibit C – List of Furniture in Premises




2

 

--------------------------------------------------------------------------------

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (“Sublease”) is entered as of the Effective Date by and
between Sublandlord and Subtenant.

 

THE PARTIES ENTER this Sublease on the basis of the following facts,
understandings and intentions:

 

A.Sublandlord is presently a lessee in the Building pursuant to the Master Lease
by and between Master Landlord and Sublandlord.  A copy of the Master Lease,
with all amendments, exhibits and addenda thereto, is attached hereto as
Exhibit A.

 

B.Sublandlord desires to sublease the Premises to Subtenant and Subtenant
desires to sublease the Premises from Sublandlord on all of the terms, covenants
and conditions set forth herein.

 

C.All of the terms and definitions in the Defined Terms of the Basic Sublease
Information of this Sublease are incorporated herein by this reference.  Unless
otherwise defined herein or the context otherwise requires, all capitalized
terms shall have the meanings given them in the Master Lease.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the parties hereto agree as follows:

 

1.Premises.

(a)Premises.  Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord the Premises, as described in the Basic Lease
Information and designated in Exhibit B, for the Term and upon all of the terms
and conditions herein set forth.  The Premises shall be used by Subtenant for
the Permitted Use only.  The parties acknowledge and agree that the square
footages referenced in the Defined Terms section of this Sublease are estimates
only.  No measurement or remeasurement of such square footages shall affect the
amount of the Base Rent or any other substantive provision of this Sublease.

(b)Furniture, Fixtures and Equipment.  Subtenant shall have the right at no cost
to Subtenant to use for the term of this Sublease all of the furniture, fixtures
and equipment currently located in the Premises listed in Exhibit C, together
with all existing telephone systems and video-conference equipment in the
Premises (“FF&E”).  Sublandlord warrants that it is the owner of the FF&E and
the FF&E is not subject to any lien or encumbrance.  Subtenant shall maintain
the FF&E in the same condition as received, less ordinary wear and
tear.  Subtenant shall have no obligation to remove the FF&E from the Premises
upon the expiration or earlier termination of the Sublease.  Notwithstanding the
foregoing, Subtenant shall have the option, upon notice to Sublandlord no less
than sixty (60) days prior to the expiration of the Term, to purchase the FF&E
from Sublandlord for the price of One Dollar ($1.00), and if Subtenant makes
such election, Sublandlord will deliver a Bill of Sale for the FF&E to Subtenant
conveying good and marketable title to the FF&E to Subtenant, free and clear of
any third party claims or encumbrances.  Sublandlord and Subtenant will sign
whatever commercially reasonable documents are necessary to effectuate the terms
of this paragraph.

(c)Signage.  Subject to Master Landlord’s consent and in compliance with the
Master Lease, Subtenant, at its sole cost and expense, shall have the rights to
a building directory listing and building standard entry door or wall signage
with logo on the adjacent/angled wall (subject to approval of the Master
Landlord) as set forth in Section 24.8.1 of the Master Lease and as approved by
Master Landlord.  Subtenant shall have no rights to exterior signage as set
forth in Section 24.8.2 of the Master Lease or any other signage except to the
extent Master Landlord consents to such additional signage.  Sublandlord shall
reasonably cooperate, at no

3

 

--------------------------------------------------------------------------------

 

expense to Sublandlord, with Subtenant’s efforts to obtain “eyebrow” signage
facing east on B Street (above the Seventh Street parking entrance) and facing
west towards Sixth Street (above the outdoor park) and any other signage
requested by Subtenant.

2.Term.

(a)Term.  The term of this Sublease shall be for the Term set forth in the Basic
Sublease Information.

(b)Possession.  Sublandlord represents to Subtenant that the Premises are
currently unoccupied and are not the subject of any other sublease or occupancy
agreement other than the Master Lease.  The Premises shall be delivered to
Tenant broom-clean.

(c)Early Possession.  If Subtenant occupies the Premises, or any portion
thereof, prior to the Rent Commencement Date, such occupancy shall be subject to
all provisions of this Sublease, except for those relating to the payment of
rent and other monetary obligations which provisions shall become applicable
upon the Rent Commencement Date.  Subject to Master Landlord’s consent to this
Sublease, Subtenant may, for a period of three (3) weeks prior to the Rent
Commencement Date, enter upon and install trade fixtures, cabling, security
equipment, furniture partitions and equipment in the Premises in accordance with
any and all related requirements in the Master Lease; provided, however, that
Subtenant shall have previously provided Sublandlord and Master Landlord with
proof of Subtenant’s insurance coverage as set forth in Section 10.3 of the
Original Lease.  In the event Sublandlord fails to deliver possession of the
Premises to Subtenant in accordance with the foregoing sentence, then the Rent
Commencement Date will be extended by one (1) day for each day that Sublandlord
fails to deliver possession of the Premises to Subtenant.  If the conditions
precedent to early occupancy are fulfilled sooner than three (3) weeks prior to
the Rent Commencement Date, Sublandlord will permit Subtenant additional early
occupancy for the purposes set forth in this Section 2(c).  All materials, work,
installations and decorations of any nature brought upon or installed in the
Premises prior to the Rent Commencement Date shall be at the risk of
Subtenant.  Neither Sublandlord nor any party acting on Sublandlord’s behalf
shall be responsible for any damage or loss or destruction of such items brought
to or installed in the Premises by Subtenant prior to the Rent Commencement
Date, except in the event of the negligence or willful misconduct of
Sublandlord, its agents, employees, contractors or vendors.  Subtenant’s access
to the Premises prior to the Rent Commencement Date, as provided herein, shall
otherwise be subject to the terms and conditions of the Master Lease as
incorporated into this Sublease.  Subtenant will not be charged any fees in
connection with its move into the Premises (by Sublandlord, and Sublandlord will
request a waiver of any such fees from Master Landlord), including, without
limitation, utility charges, parking fees, loading dock usage fees or freight
elevator charges.

(d)Contingency.  This Sublease is hereby made expressly contingent upon
Subtenant’s entry into a lease termination agreement (“LTA”) with its current
landlord for space located at 8911 Balboa Avenue, San Diego (“Existing
Premises”) on terms mutually acceptable to Subtenant and the landlord of the
Existing Premises.  In the event the LTA is not fully executed and delivered
(with all contingencies to the effectiveness of such LTA satisfied) on or before
September 1, 2016, then Subtenant may, by delivery of written notice to
Sublandlord on or before September 7, 2016, terminate this Sublease, in which
event this Sublease will be null and void and of no further force and effect and
Sublandlord will refund to Subtenant any monies paid to Sublandlord in
connection herewith.  

4

 

--------------------------------------------------------------------------------

 

3.Rent.

(a)Base Rent.  The Monthly Base Rent shall be the amount set forth in the Basic
Sublease Information payable in monthly installments of Monthly Base Rent in
accordance with the schedule as set forth in the Basic Sublease
Information.  Subtenant shall pay to Sublandlord the Monthly Base Rent for the
Premises as set forth in the Basic Sublease Information in advance of or before
the first day of each month, beginning on the Rent Commencement Date.  Subtenant
shall pay to Sublandlord first month’s Base Rent payment within two (2) business
days after execution and delivery of this Sublease by Sublandlord and
Subtenant.  Rent shall be payable to Sublandlord, without further notice or
demand and without deduction or offset (except as expressly permitted herein),
in lawful money of the United States of America at the address specified in the
Basic Sublease information or at such other address as Sublandlord may from time
to time designate in writing.  If the Term shall end on a day other than the
last day of a calendar month, then Subtenant shall Pay, upon the first day of
the last calendar month, a pro rata portion of the Monthly Base Rent, prorated
on a per diem basis, with respect to the portion of the fractional calendar
month included in the Term.  As used herein, “Rent” shall include Base Rent and
all additional rent and charges to be paid by Subtenant pursuant to this
Sublease.

(b)Additional Rent.  There shall be no additional charge for electricity, water
or janitorial services supplied to the Premises.  Furthermore, Subtenant shall
have no obligation to pay Operating Expenses, Tax Expenses, Utilities Costs or
any Excess payable by Sublandlord under the Master Lease.  However, Subtenant
shall be obligated to pay any extraordinary charges attributable to Subtenant's
use of the Premises (e.g., after-hours HVAC charges under Section 6.2 of the
Master Lease or excessive electrical usage), which additional rent will be
billed to Subtenant based on the actual rate charged by Master Landlord, without
mark up.

(c)Late Payment Charges and Interest.  If any installment of Rent is not paid
promptly on the first of the month or otherwise when due, the unpaid amounts
shall bear interest at the Interest Rate specified in Section 4.5 of the Master
Lease from the date due to the date of payment.  In addition, Subtenant
acknowledges that the late payment of any installment of Rent will cause
Sublandlord to incur certain costs and expenses not contemplated under this
Sublease, the exact amount of which are extremely difficult or impractical to
fix.  These costs and expenses will include, without limitation, administrative
and collection costs and processing and accounting expenses.  Therefore, if any
installment of rent is not received by Sublandlord from Subtenant when due with
respect to Base Rent, or within three (3) business days after notice such
installment is due with respect to components of rent other than Base Rent,
Subtenant shall immediately pay to Sublandlord a charge for administration
collection and accounting expenses equal to five percent (5%) of the amount of
such delinquent amounts due in addition to the installment of Rent then owing
with interest at rate specified above, regardless of whether or not a notice of
default or notice of termination has been given by Sublandlord.  Notwithstanding
the foregoing, Subtenant will be entitled to notice and a three (3) business day
cure period before a late fee is assessed for the first late payment of Base
Rent in any calendar year only.  Sublandlord and Subtenant agree that the late
payment charge represents a reasonable estimate of Sublandlord’s costs and
expenses and is fair compensation to Sublandlord for its loss suffered by
Subtenant’s nonpayment of any amounts when due and payable pursuant to this
Sublease.  This provision shall not relieve Subtenant from payment of Rent at
the time and in the manner herein specified.

(d)Security Deposit.  Upon mutual execution and delivery of this Sublease,
Subtenant shall deposit with Sublandlord a Security Deposit in the amount set
forth in Basic Sublease Information.  Sublandlord may, but shall not be required
to, apply all or part of the Security Deposit to any unpaid rent or other
charges due from Subtenant or to cure any other defaults of Subtenant.  If
Sublandlord uses any part of the Security Deposit for such purposes, Subtenant
shall deposit additional funds to restore the Security Deposit to its full
amount within ten (10) days after Sublandlord’s written request.  Subtenant’s
failure to do so shall be a material

5

 

--------------------------------------------------------------------------------

 

default under this Sublease.  Subtenant may not attempt to credit the Security
Deposit to the last month’s rent hereunder.  Sublandlord will return the
Security Deposit to Subtenant within thirty (30) days after the expiration or
earlier termination of this Sublease.

4.Tenant Improvements.  Subject to Section 2(b) above, Subtenant accepts the
Premises in the current, AS IS condition.  Sublandlord shall have no obligation
to perform any improvements to the Premises.  Sublandlord will provide Subtenant
with a tenant improvement allowance of $11.00 per rentable square foot (i.e.,
$311,894.00) for improvements made by Subtenant to the Premises, up to $3.00 per
rentable square foot (i.e., $85,062.00) of which may be applied toward
cabling/information technology equipment.  Subtenant shall conduct all such
improvement work in compliance with the terms and conditions of the Master
Lease, including Article 8 thereof (Additions and Alterations).  Such allowance
may be applied to all costs or fees incurred in connection with such
improvements, including, without limitation, the design, permitting and
construction thereof.  Sublandlord shall not charge any construction management
fee in connection with such improvements or any Alterations constructed by
Subtenant.  Any unused allowance may be applied toward Subtenant’s moving costs
or future Base Rent.  Sublandlord will disburse the above allowance to Subtenant
within thirty (30) days after the Rent Commencement Date.

5.Rights and Duties Of Sublandlord and Subtenant.

(a)Sublease Subject to Master Lease.  It is expressly understood, acknowledged
and agreed by Subtenant that this Sublease shall incorporate by reference the
terms, conditions and covenants of the Master Lease, except for the payment of
Base Rent and except as excluded in Section 5(b) herein, modified as appropriate
in the circumstances so as to make such Sections, and any Sections contained
therein, applicable only to the subleasing hereunder by Sublandlord of the
Premises covered hereby.  Subtenant shall be subject to, bound by and comply
with all of said Articles and Sections of the Master Lease with respect to the
Premises and shall satisfy all applicable terms and conditions of the Master
Lease for the benefit of both Sublandlord and Master Landlord, it being
understood and agreed that wherever in the Master Lease the word “Tenant”
appears, for the purposes of this Sublease, the word “Subtenant” shall be
substituted, and wherever the word “Lessor” appears, for the purposes of this
Sublease, the word “Sublandlord” shall be substituted; and that upon the breach
of any of said terms, conditions or covenants of the Master Lease by Subtenant
or upon the failure of Subtenant to pay Rent or comply with any of the
provisions of this Sublease, Sublandlord may exercise any and all rights and
remedies granted to Master Landlord by the Master Lease.  

It is further understood and agreed that Sublandlord has no duty or obligation
to Subtenant under the aforesaid Articles and Sections of the Master Lease other
than to maintain the Master Lease in full force and effect during the term of
this Sublease; provided, however, that Sublandlord shall not be liable to
Subtenant for any earlier termination of the Master Lease which is not due to
the fault or act of Sublandlord.  In the event of any conflict between this
Sublease and the Master Lease, the terms of this Sublease shall
control.  Whenever the provisions of the Master Lease incorporated as provisions
of this Sublease require the written consent of Master Landlord, said provisions
shall be construed to require the written consent of both Master Landlord and
Sublandlord.  Subtenant hereby acknowledges that it has read and is familiar
with all the terms of the Master Lease, and agrees that this Sublease is
subordinate and subject to the Master Lease and that any termination thereof
without the fault of Sublandlord shall likewise terminate this Sublease.

 

Sublandlord will not voluntarily do, or fail to do, anything which will
constitute a default under the Master Lease or consent to the termination of the
Master Lease.  Sublandlord hereby agrees to defend, indemnify and hold harmless
Subtenant from and against any and all claims, actions, liabilities, losses,
damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) arising from Sublandlord’s breach of any
provisions of this Sublease, including, without limitation, the

6

 

--------------------------------------------------------------------------------

 

provisions of this Section 5.  For clarity, the parties acknowledge that the
foregoing indemnity is intended to include losses suffered by Subtenant arising
out of a termination of the Sublease, such as moving costs, lost value of the
improvements installed in the Premises at Subtenant’s cost and increased rental
obligations under any replacement lease (including any direct lease with the
Landlord) entered by Subtenant.  The foregoing indemnity shall survive the
expiration or earlier termination of this Sublease.  Sublandlord agrees to take
all reasonable steps to protect Subtenants rights pursuant to this Sublease in
the event of a foreclosure, including by enforcement of Sublandlord’s right
under the SNDA.

 

(b)Exclusions.  The terms and provisions of the following Sections of the Master
Lease are NOT incorporated into this Sublease:  Original Lease Summary of Basic
Lease Provisions:  1 (Date), 2 (Landlord), 3 (Address of Landlord), 4 (Tenant),
5 (Address of Tenant), 7 (Term), 8 (Base Rent), 9 (Additional Rent), 10
(Security Deposit), and 12 (Brokers); Body of Original Lease Sections 1.4 (Entry
Redesign), 2 (Lease Term), 3 (Base Rent), 4 (Additional Rent), 6.3 (Separate
Metering), 20 (Security Deposit), 24.5 (Transfer of Landlord’s Interest) as to
Sublandlord only (i.e., such clause will apply to the Master Landlord but not
Sublandlord), 24.14 (Landlord Exculpation) as to Sublandlord only, 24.8.2
(Exterior Signs), Exhibit B (Tenant Work Letter), Exhibit C (Amendment to
Lease), Exhibit F (Subordination, Non-Disturbance and Attornment Agreement) and
Extension Option Rider.

(c)Time for Notice.  The time limits provided for in the provisions of the
Master Lease for the giving of notice, making of demands, performance of any
act, condition or covenant, or the exercise of any right, remedy or option, are
amended for the purposes of this Sublease by lengthening or shortening the same
in each instance by five (5) days, as appropriate, so that notices may be given,
demands made, or any act, condition or covenant performed, or any right, remedy
or option hereunder exercised, by Sublandlord or Subtenant, as the case may be,
within the time limit relating thereto contained in the Master Lease.  If the
Master Lease allows only five (5) days or less for Sublandlord to perform any
act or to undertake to perform such act or to correct any failure relating to
the Premises or this Sublease, then Subtenant shall nevertheless be allowed
three (3) days to perform such act, undertake such act and/or correct such
failure.

(d)Landlord’s Obligations.  It shall be the obligation of Master Landlord (i) to
provide or cause to be provided all services to be provided by Master Landlord
under the terms of the Master Lease and (ii) to satisfy all obligations and
covenants of Master Landlord made in the Master Lease.  Subtenant acknowledges
that Sublandlord shall be under no obligation to provide any such services or
satisfy any such obligations or covenants; provided that Sublandlord will use
commercially reasonable efforts, at no expense to Sublandlord, to cause Master
Landlord to provide such services and satisfy such obligations.

(e)Sublandlord acknowledges that Subtenant is in the process of negotiating a
direct lease with the Master Landlord to provide for Subtenant’s continued
occupancy of the Premises after the expiration of this Sublease.  In the event
such direct lease is fully executed, Sublandlord agrees to cooperate with
Subtenant as required in connection with the interplay between this Sublease and
the direct lease.  For example, Subtenant will not be required to surrender
possession of the Premises to Sublandlord upon the expiration of this Sublease,
or to perform any restoration of the Premises and will be permitted to continue
its occupancy without interruption and without being subject to any holdover
penalty.  Sublandlord will have no right and hereby waives any right it may have
to extend the term of the Master Lease.

6.Insurance.  Subtenant covenants to name both Master Landlord and Sublandlord
as additional insureds with respect to the Commercial General Liability
Insurance policies required under Section 10.3 of the Master Lease, to the same
extent that under the Master Lease, Master Landlord is to be named an additional
insured and to otherwise comply with the requirements of Section 10.3 of the
Master Lease.  Subtenant shall deliver to Sublandlord, prior to the Rent
Commencement Date and from time to time as requested by

7

 

--------------------------------------------------------------------------------

 

Sublandlord (but not more often than once per year), certificates of insurance
indicating that the required policies of insurance are in full force and effect
throughout the entire term of this Sublease.  All insurance policies required to
be carried by Sublandlord, pursuant to the Master Lease, shall be carried by
Subtenant covering the Improvements to the Premises and covering Subtenant’s
liability and all such policies shall be written in accordance with the
requirements for such insurance set forth in Section 10.3 of the Master
Lease.  The foregoing does not obviate Sublandlord’s duty to maintain the
insurance required of Sublandlord under the Master Lease.

7.Indemnity.  Subtenant and Sublandlord further covenant to indemnify, hold
harmless and waive rights of recovery against the other to the same extent that
Sublandlord and Master Landlord agreed to under Section 10.1 of the Master
Lease.  

8.Defaults and Remedies.  Subject to the time for notice provisions of
Section 5.3 above, in the event of a default by Subtenant, Sublandlord shall
have all of the rights and remedies against Subtenant as are set forth in
Article 19 of the Master Lease as though Sublandlord were the landlord named
therein and Subtenant, was the tenant named therein.

9.Notices.  All notices or correspondence provided for herein shall be in
writing and shall be (i) personally delivered, in which event they shall be
deemed received on the date of delivery, or (ii) sent by certified mail, postage
prepaid, return receipt requested, or by a professional courier company which
provides a receipt evidencing delivery, in which event they shall be deemed
received on the date of delivery as evidenced by the receipt.  The Master
Landlord’s, Sublandlord’s and Subtenant’s addresses for written notices required
to be given hereunder shall be the addresses set forth in the Basic Lease
Information, or at such other place designated by advance written notice
delivered in accordance with the foregoing. Upon receipt of any notice from
Master Landlord relating to the Premises, Sublandlord shall promptly deliver a
copy of such notice to Subtenant in accordance with the terms and conditions of
this Section.

10.Taxes and Assessments.  Subtenant shall pay any and all taxes, assessments,
license fees and public charges levied against assessed or imposed upon any of
the fixtures, furniture, appliances and personal property installed by Subtenant
upon the Premises or located in, on, or about the Premises which belong to
Subtenant.  Subtenant shall pay all such taxes, assessments, fees and charges
before the date of delinquency.  Should Subtenant fail to pay any such taxes,
assessments, fees, or charges, and as a result thereof, Sublandlord becomes
obligated to do so, any such amount so paid by Sublandlord shall become
immediately due and payable as rent by Subtenant to Sublandlord together with
interest thereon at the rate of ten percent (10%) per annum, from the date of
payment by Sublandlord until paid by Subtenant.  Any such payment by Sublandlord
shall not be deemed to be a waiver of any other rights which Sublandlord may
have under the provisions of this Sublease or as provided by law, it being
expressly understood that failure of Subtenant to pay such taxes, assessments,
fees or charges may at the option of the Sublandlord be treated as a default in
the performance of the terms of this Sublease.  Should Subtenant fail to pay any
taxes or assessments above described prior to the delinquency date thereof, and
should any interest or penalties become due as a result of failure to pay said
taxes or assessments prior to the delinquency date thereof, such interest and
penalties shall also be payable by Subtenant.  If the right is given to pay any
of the taxes, assessments or other impositions which Subtenant is herein
obligated to pay either in one sum or in installments, Subtenant may elect
either mode of payment.

11.Parking.  Subtenant shall have the right but not the obligation to rent up to
twenty-six (26) unreserved parking spaces pursuant to the terms and conditions
of Article 23 of the Master Lease.  To the extent Subtenant elects to lease
fewer than all of such parking spaces, Subtenant shall have no obligation to pay
for those parking spaces which Subtenant elects not to rent.

8

 

--------------------------------------------------------------------------------

 

12.Assignment and Subletting.  As indicated in Section 5 above, Article 14 of
the Master Lease shall apply with respect to any assignment of Subtenant's
interest in this Sublease or any further sublease of the Premises.  Subtenant
shall be relieved of its liability under the Sublease in connection with an
assignment of all its rights hereunder only if, in the reasonable judgment of
Sublandlord and Master Landlord, the proposed assignee has the financial
capability of fully performing all Subtenant’s obligations throughout the
Term.  As between Sublandlord and Subtenant, Subtenant shall be permitted to
sublease or assign all or a portion of the Premises to an “Affiliate” (as
defined in Section 14.7 of the Master Lease) of Subtenant, subject to the terms
and conditions of the Master Lease.  Sublandlord shall not unreasonably
withhold, condition or delay any requested consent under this Section 12.

13.Repairs and Maintenance.  To the extent required by the Master Lease,
Subtenant shall, at Subtenant’s sole expense, keep the Premises in good order
and sanitary condition, and repair any damage thereto caused by Subtenant or
Subtenant’s agents, employees or contractors.  Except as set forth in this
Sublease, Subtenant acknowledges that Sublandlord is under no duty to make
repairs or improvements to the Premises, and Subtenant hereby waives any right
it may have at law or in equity to enforce the same.  Notwithstanding the
foregoing, to the extent Master Landlord is obligated under the Master Lease to
make any repairs in or to the Premises, Sublandlord, upon written request from
Subtenant, shall diligently attempt to enforce such obligation of Master
Landlord.

14.Alterations.  As indicated in Section 5 above, Article 8 of the Master Lease
shall apply with respect to any alterations which Subtenant may elect to make to
the Premises, including, without limitation the installation of security
systems, security cameras and alarm systems in the Premises.  Subject to the
terms and conditions of the Master Lease, Sublandlord hereby consents to
Subtenant’s installation of security systems, security cameras and alarm systems
and will assist Subtenant in obtaining consent of Master Landlord to such
systems.

15.Surrender of Premises.  Subtenant shall peaceably surrender the Premises to
Sublandlord upon expiration or earlier termination of this Sublease, in
broom-clean condition and in as good condition as when Subtenant took
possession, except for (i) reasonable wear and tear, (ii) loss by fire or other
casualty, and (iii) loss by condemnation.  Subtenant shall on Sublandlord’s
request, remove Subtenant’s personal property upon the expiration or earlier
termination of this Sublease and promptly repair all damage to the Premises or
Building caused by such removal.

If Subtenant abandons the Premises, any of Subtenant’s personal property left on
the Premises shall be deemed to be abandoned, and, at Sublandlord’s option,
title shall pass to Sublandlord under this Sublease as by a bill of sale.  If
Subtenant abandons the Premises and Sublandlord elects to remove all or any part
of Subtenant’s property, the reasonable cost of removal, including repairing any
damage to the Premises or Building caused by such removal, shall be paid by
Subtenant.  Upon the expiration of the Term or earlier termination of the
Sublease, Subtenant shall surrender all keys and security access cards and codes
to the Premises.

 

16.Intentionally Omitted.  

17.Miscellaneous.

(a)Entire Agreement.  This Sublease and the applicable portions of the Master
Lease contained by reference herein, contain all of the covenants, conditions
and agreements between the parties concerning the Premises, and shall supersede
any and all prior correspondence, agreements and understandings concerning the
Premises, both oral and written.  No addition or modification of any term or
provision of this Sublease shall be effective unless set forth in writing and
signed by both Sublandlord and Subtenant.

9

 

--------------------------------------------------------------------------------

 

(b)Captions.  All captions and headings in this Sublease are for the purposes of
reference and convenience and shall not limit or expand the provisions of this
Sublease.

(c)Master Landlord’s Consent.  This Sublease is conditioned upon Master
Landlord’s written approval of this Sublease in the form reasonably required by
Master Landlord and incorporating such changes as are reasonably requested by
Subtenant and agreed by Master Landlord.  If Master Landlord refuses to consent
to this Sublease on or before September 1, 2016, this Sublease shall terminate
and neither party shall have any continuing obligation to the other with respect
to the Premises; provided, however, that Sublandlord shall return the first
month’s rent and Security Deposit, if previously delivered to Sublandlord, to
Subtenant.  

(d)Authority.  Each party hereto represents and warrants that the individual
executing this Sublease on such party's behalf is authorized and empowered to do
so and to thereby bind the party on whose behalf he or she is signing.

(e)Attorneys’ Fees.  In the event either party shall bring any action or
proceeding for damages or for an alleged breach of any provision of this
Sublease to recover rents, or to enforce, protect or establish any right or
remedy hereunder, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and court costs as part of such action or proceeding.

(f)Broker.  Each party warrants for the benefit of the other that it has had no
dealings with any real estate broker, agent or finder, other than the Brokers
set forth in the Basic Sublease Information, in connection with the negotiation
of this Sublease, and that it knows of no other real estate broker or agent who
is entitled to any commission or finder’s fee in connection with the Premises or
this Sublease.  The breaching party shall indemnify the other party and hold the
other party harmless from and against any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation attorneys’ fees and costs) arising from any claim for a leasing
commission or equivalent compensation alleged to be owing on account of the
breaching party's dealings with any real estate broker or agent other than
Brokers in connection with the Premises or this Sublease.  Sublandlord’s Broker
and Subtenant’s Broker shall be compensated by Sublandlord pursuant to separate
agreement.

(g)Counterparts.  This Sublease may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall comprise but a single instrument.

(h)Estoppel.  Sublandlord hereby represents and warrants that (i) the Master
Lease is in full force and effect, (ii) to Sublandlord’s current actual
knowledge no defaults exist by either Sublandlord or the Master Landlord under
the Master Lease, (iii) to Sublandlord’s current actual knowledge there are no
circumstances which, given notice or the passage of time or both, would
constitute a default under the Master Lease, and (iv) that Sublandlord has the
full right, power and authority to enter into this Sublease (subject to the
consent of Master Landlord).

(i)Proof of Payment.  In the event Subtenant requests proof of payment of rent
under the Master Lease, Sublandlord will provide such proof of payment within
ten (10) business days after Subtenant’s written request.

 

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed one (1) or more copies of
this Sublease, effective as of the Effective Date.

 

SUBLANDLORD:

 

 

SUBTENANT:

 

 

 

 

 

 

 

 

Bridgepoint Education, Inc.,

 

 

Mitek Systems, Inc.,

 

a Delaware corporation

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Kevin S. Royal

 

 

By:

/s/ James B. DeBello

 

 

Printed Name:

Kevin S. Royal

 

 

 

Printed Name:

James B. DeBello

 

 

Title:

CFO

 

 

 

Title:

Chairman and CEO

 

 

 

 

11

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

MASTER LEASE

 

[To Be Attached]

 

 

 

A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

PREMISES FLOOR PLAN

 

[g2016120917450067915370.jpg]




B-1

--------------------------------------------------------------------------------

 

[g2016120917450069415371.jpg]

 

 

B-2

--------------------------------------------------------------------------------

 

EXHIBIT C

 

LIST OF FURNITURE IN PREMISES

 

All furniture shown on the floor plans below, as well as all kitchen appliances,
conference room furniture in the all hands meeting room on the first floor and
the Board of Director conference room on the second floor

 

Floor 1:

[g2016120917450071215372.jpg]

C-1

 

 

--------------------------------------------------------------------------------

 

Floor 2:

[g2016120917450072515373.jpg]

 

C-2

 

 